Citation Nr: 0932454	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
fractured right thumb.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  
Thereafter, the Veteran's file was transferred to the 
Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in July 2009.  However, the 
Veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the Veteran failed 
to report to the hearing, or a request to reschedule the 
hearing, the Board deems the Veteran's request for such a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2008).

The Board notes that the ROIC issued a Statement of the Case 
in April 2007 with regard to the Veteran's claim for service 
connection for a psychiatric disorder (claimed as obsessive 
compulsive disorder and insomnia).  However, the Veteran did 
not file a Substantive Appeal with regard to this issue.  As 
such, it is not before the Board.  See 38 C.F.R. § 20.200 
(2008) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

The Board also notes that, in a January 2008 rating decision, 
the RO granted an effective date of September 29, 2005, for 
service connection for degenerative joint disease of the 
thoracolumbar spine.  This is the earliest effective date he 
can obtain, as it is the day following his discharge from 
service.  Thus, this issue is no longer on appeal, since it 
represents a full grant of the benefit sought.  In the 
January 2008 rating decision, the RO also granted service 
connection for right wrist and thumb pain with history of 
scaphoid fracture, service connection for residuals of right 
shoulder sprain, and service connection for residuals of 
vocal cord injury.  As this represents a full grant of 
benefits sought with regard to these three issues, they are 
no longer a part of the current appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  


FINDINGS OF FACT

1.  The Veteran's tinnitus began during active service.

2.  The medical evidence of record does not establish that 
the Veteran currently has a hearing loss disability as 
defined by VA, nor does it show that such a disability 
manifested during the Veteran's active service.

3.  The medical evidence of record does not establish that 
the Veteran has suffered a fractured right thumb at any time, 
to include during active service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

3.  The criteria for establishing service connection for 
residuals of a fractured right thumb have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a March 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  This March 2006 letter, as well as 
an April 2007 letter, also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  As to the Veteran's service 
treatment records, VA made a formal determination that the 
records were unavailable.  See September 2006 VA Memorandum.  
However, in October 2006, the Veteran submitted copies of 
service treatment records.  

As discussed above, the VCAA provisions have been considered 
and met.  The Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by responding to notices and by providing 
written argument regarding his claims.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Tinnitus

The Court has noted that the second and third elements of 
service connection may also be satisfied under 38 C.F.R. § 
3.303(b) (2008), by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  However, 
even under this regulation, medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson, is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of tinnitus.  On a 
September 2002 health history questionnaire, he reported that 
he did not have jobs or hobbies which involved exposure to 
loud noises.  His DD Form 214 shows that his military 
occupational specialty in the Air Force was as a 
communications/computer systems operations craftsman for six 
years and nine months.

The Veteran underwent a VA audiological examination in April 
2006.  On that occasion, he complained of recurrent bilateral 
tinnitus, present for approximately three years, which he 
heard in quiet environments, including at night when he could 
not sleep.  It was noted that his pertinent service history 
may include hazardous noise exposure.  The Veteran 
acknowledged that the room in which he worked during his time 
in service was never evaluated for noise and was never posted 
as hazardous, but he reported that this room had air 
conditioner chillers that ran all the time.  He denied any 
occupational or recreational noise exposure.  The VA examiner 
concluded that, given the reported onset of tinnitus three 
years ago while the Veteran was in service, tinnitus was as 
likely as not related to his military service.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2008).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board finds the Veteran's statements, to the effect that 
he suffered from tinnitus in service that has continued to 
the present, to be consistent with his in-service military 
occupational duties and to be credible.  Further, tinnitus is 
a condition that is capable of lay observation.  Thus, after 
resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports a grant of 
service connection for tinnitus.

Bilateral Hearing Loss

In addition to the three elements of direct service 
connection, the law states that where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

At the Veteran's June 1998 service entrance examination, his 
ears were evaluated as normal, and audiometric testing showed 
normal hearing bilaterally.  His service treatment records 
are negative for any complaints, diagnosis, or treatment of 
hearing loss in either ear.  On a September 2002 health 
history questionnaire, the Veteran reported that he did not 
have jobs or hobbies which involved exposure to loud noises.  
His DD Form 214 shows that his military occupational 
specialty in the Air Force was as a communications/computer 
systems operations craftsman for six years and nine months.

The Veteran underwent a VA audiological examination in April 
2006.  On that occasion, he complained of bilateral hearing 
loss and reported that he had the greatest difficulty when he 
could not hear what people said or failed to hear 
environmental sounds like car horns, which was happening 
intermittently.  It was noted that his pertinent service 
history may include hazardous noise exposure.  The Veteran 
acknowledged that the room in which he worked during his time 
in service was never evaluated for noise and was never posted 
as hazardous, but he reported that this room had air 
conditioner chillers that ran all the time.  He denied any 
occupational or recreational noise exposure, as well as 
recent otologic disease, vertigo, or family history of 
hearing loss.

During this VA authorized audiological evaluation in April 
2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
5
10
0
6
LEFT
10
0
-5
5
3

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
VA examiner noted that the Veteran exhibited normal hearing 
acuity in both ears.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the medical evidence of record 
does not establish that the Veteran currently has a hearing 
loss disability as defined by VA, nor does it show that such 
a disability manifested during the Veteran's active service.  
See 38 C.F.R. § 3.385 (2008).  In the absence of such 
objective evidence, entitlement to service connection for 
bilateral hearing loss is not warranted on any basis and must 
be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Residuals of Fractured Right Thumb

The Veteran contends that he is entitled to service 
connection for residuals of a fractured right thumb.  
Specifically, he argues that he fractured his right thumb 
while sustaining a FOOSH (Fall on an Outstretched Hand) 
injury during active service.  

At the Veteran's June 1998 service entrance examination, his 
upper extremities were evaluated as normal, and he reported 
that he had never had any broken bones, nor did he have any 
deformities of his fingers.  On an August 2000 report of 
medical history, the Veteran again noted that he had never 
broken any bones.  In March 2002, it was documented that the 
Veteran sustained a FOOSH injury while jogging, when he 
slipped and fell forward into a tree with his right hand 
outstretched.  One day after this injury in March 2002, it 
was noted that the Veteran was able to move all of his 
fingers in full range of motion.  X-rays revealed a fracture 
of the scaphoid bone in his right wrist.  He wore a long arm 
thumb spica splint for one week, followed by a long arm cast 
with thumb spica for four weeks and a short arm cast with 
thumb spica for three weeks.  In May 2002 and July 2002, 
after all casts had been removed, his fingers were evaluated 
as normal with full range of motion.  On a September 2002 
health history questionnaire, the Veteran reported that his 
only broken bone had been a fractured right scaphoid.  In 
June 2005, he complained of right thumb pain at a level 5 
(out of 10) with tingling, made worse when using a keyboard.  
It was noted that his right thumb pain had begun three years 
prior and was intermittent, with a history of right scaphoid 
fracture.  An accompanying x-ray of the Veteran's right thumb 
in June 2005 showed no evidence of acute fracture or 
dislocation, and yielded normal results.

The Veteran underwent a VA general medical examination in 
April 2006.  On that occasion, he complained of shooting pain 
through his right thumb and reported that he had to take 
breaks from typing and was not able to grasp objects that had 
no smooth contour.  He stated that he thought he might have 
injured his right thumb during his FOOSH injury in service.  
Examination revealed that his right thumb was not stiff, with 
full range of motion (which the Veteran reported to be 
painful).  An accompanying x-ray of his right thumb in April 
2006 yielded normal results.  The Veteran was assessed with a 
normal right thumb.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of present disability, there 
can be no valid claim.  Brammer, 3 Vet. App. at 225; see also 
Degmetich, 104 F.3d 1328; see also Wamhoff, 8 Vet. App. at 
521.  In the current case, the medical evidence of record 
does not establish that the Veteran has suffered a fractured 
right thumb at any time, to include during active service.  
With regard to the Veteran's current right thumb pain, the 
Board notes that the Veteran is being compensated for such 
pain; in a January 2008 rating decision, the RO granted 
service connection for right wrist and thumb pain with 
history of scaphoid fracture and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024, 
effective September 29, 2005.  However, in the absence of 
objective evidence of a right thumb fracture at any time, 
entitlement to service connection for residuals of a 
fractured right thumb is not warranted and must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a 
fractured right thumb is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


